Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This Non-Final office is a response to the papers filed on 10/07/2019.
Claims 1-20 are pending.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-12, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (CN Pub. No. 103941191 A).

Regarding claims 1 and 10, Sun discloses:
A power storage system (see Abstract, the invention claims a method and device of energy storage device....) comprising: 
a neural network (see Fig. 2, see spec, these data as primary data input of BP neural network....); and  
5a storage battery (see par [0026-0029], wherein it comprises composed of multiple energy storage ....), , 
wherein the neural network includes an input layer (see Fig. 2, input layer, see par [0047], the input layer, a hidden layer and an output layer), 
an output layer, and one or more hidden layers between the input layer and the output layer (see Fig. 2, input layer, see par [0047], the input layer, a hidden layer and an output layer), wherein the predetermined hidden layer is connected to the previous hidden layer or the previous input layer by a predetermined weight coefficient, and the predetermined hidden layer 10is connected to the next hidden layer or the next output layer by a predetermined weight coefficient (see par [0047-0048], the layer are connected with each other in a full mesh manner by the corresponding weight coefficient....), 
wherein in the storage battery, a voltage of the storage battery and time at which the voltage is obtained are measured as one of sets of data, wherein the sets of data measured at different times are supplied to the input layer (see par [0055-0057], a data comprises a charge-discharge voltage, charge and discharge current, depth of discharge, cycle times, environment temperature...., see par [0007], the data quantity increase of the time different is improved...., see par [0051], different state of these data..... the production process data under the different states as a primary data input of the neural network), 
wherein the set of data is measured in the storage battery in a period for charging the storage battery (see par [0024], the BP neural network of the primary data and the secondary data input before normalization process....), and  
15wherein an operational condition of the storage battery is changed in accordance with a signal output from the output layer (see par [0052], real-time modifying the parameter by a neural network output to achieve the best healthy condition...., see par [0073], input sample data to the neural network to train the network in the predetermined training steps, and the output value domain of the network to calculate the actual output value by a certain rule to adjust the network weight value, the error can be limited within a predetermined range...., see par [0002-0006]).

Regarding claim 2, Sun discloses:
wherein a current externally supplied to the storage battery is measured for the set of data (see par [0017], collecting data statistics ..., power value).

Regarding claim 3, Sun discloses:
wherein a temperature of the storage battery is measured for the set of data (see par [0017], temperature minimum, temperature maximum......).

Regarding claim 4, Sun discloses:
wherein the set of data is measured in the storage battery in a period for charging (see par [0024] the storage battery the BP neural network of the primary data and the secondary data input before normalization process), and wherein an operation of the storage battery is stopped when a first signal is output from the output layer (see par [0048], the first stage is forward propagation stage, the input signal from the input layer through implication processing and actual output value of each neuron is calculated, the second stage is reverse transmission stage, if the obtained output value of the output layer is not desired, then recursive calculating actual output and expected output of the difference, and using the difference to adjust the weight value...., [wherein first output is not desired stop the battery and adjust the weight value]).

Regarding claim 5, Sun discloses:
wherein the set of data is measured in the storage battery in a period for charging the storage battery, wherein the charging in the storage battery is stopped when a first signal is output from the output layer, and wherein the charging is continued when a second signal is output from the output layer (see par [0024] the storage battery the BP neural network of the primary data and the secondary data input before normalization process, see par [0048], the first stage is forward propagation stage, the input signal from the input layer through implication processing and actual output value of each neuron is calculated, the second stage is reverse transmission stage, if the obtained output value of the output layer is not desired, then recursive calculating actual output and expected output of the difference, and using the difference to adjust the weight value...., [wherein first output is not desired stop the battery and adjust the weight value]).

Regarding claims 11 and 19, Sun discloses:
A vehicle comprising the power storage system according claim 1 (see par [0004], discloses electrical vehicle battery).

Regarding claims 12 and 20, Sun discloses:
An electronic device comprising the power storage system according (see par [0004-0005], communication terminal device....).



Allowable Subject Matter
		Claims 6 and 13 are allowed over prior art of record, respectively.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the combination of the prior arts fail to disclose:
“wherein in the n storage batteries, a first to (n-1)-th storage batteries are electrically connected in series, wherein a set of data measured in each of the first to (n-1)-th storage batteries is supplied to the input layer, wherein the set of data of a voltage and time at which the voltage is obtained is measured in each of the first to (n-1)-th storage batteries, and wherein an operation of the first storage battery is stopped in accordance with a signal output from the output layer, the first storage battery is replaced with the n-th storage battery, and the n-th storage battery is electrically connected to the second to (n-1)-th storage batteries in sernes”

Regarding claim 13, the combination of the prior arts fail to disclose:
“wherein the first circuit is configured to perform a product-sum operation, 4833-9930-1800 1-6-Docket No.: 740756-004732 wherein the first circuit includes a first transistor, a capacitor, and a second transistor, wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the capacitor and a gate of the second transistor,”

Claims 14-18 are would be allowed as being directly or indirectly dependent of the allowed independent claims.

Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and the limitations of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851